Order entered November 28, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01196-CV

                            WANDA LEE BOWLING, Appellant

                                               V.

    LESTER JOHN DAHLHEIMER, JR. AND LESTER JOHN DAHLHEIMER, SR.,
                              Appellee

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-51274-2015

                                           ORDER
       Before the Court is appellant’s November 22, 2016 emergency motion to stay pending

appeal in which she seeks a stay of enforcement of the divorce decree that is the subject of this

appeal. Appellant has also filed an emergency motion to stay pending appeal in the trial court.

       The trial court has the authority and continuing jurisdiction to suspend enforcement of a

judgment pending appeal. TEX. R. APP. P. 24.3; see also Thompson v. Coleman, 01-01-00114-

CV, 2002 WL 1340314, at *7 (Tex. App.—Houston [1st Dist.] June 20, 2002, pet. ref’d). Rule

24.4 of the Texas Rules of Appellate Procedure permits this Court to review a trial court’s ruling

on a motion to suspend enforcement of a judgment but does not provide an independent basis for

appellate jurisdiction. TEX. R. APP. P. 24.4; see Transcon. Realty Inv'rs, Inc. v. Orix Capital
Markets LLC, 470 S.W.3d 844, 848 (Tex. App.—Dallas 2015, no pet.). Appellant presents this

Court with no such order to review. Rather, her motion to stay enforcement of the judgment

remains pending in the trial court. Accordingly, we DENY appellant’s motion to stay without

prejudice to appellant seeking review of an order from the trial court on the motion to stay

pending appeal filed by appellant in the trial court.



                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE